Citation Nr: 1109052	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-20 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a shell fragment wound to the neck.

2.  Entitlement to service connection for residuals of a shell fragment wound to the lower back.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for status post growth removal of the larynx (throat condition). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1970.  The Veteran was awarded both the Purple Heart and the Army Commendation Medal for his service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO). 

Though the Veteran's July 2006 claim reflects that he was seeking service connection for residuals of a shell fragment wound to the neck and lower back, for reasons explained more fully below, the Board finds that it is prudent to infer claims for service connection for neck and back conditions in general.  The issues of entitlement to service connection for a neck condition and for a back condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a throat condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  There is no evidence that the Veteran suffered a shell fragment wound to his neck during his active service, and there is no evidence that the Veteran currently suffers from any such residuals.

2.  There is no evidence that the Veteran suffered a shell fragment wound to his lower back during his active service, and there is no evidence that the Veteran currently suffers from any such residuals.

3.  In both his left and his right ears, the Veteran does not have an auditory threshold of 40 decibels or greater at any frequency, he does not have auditory thresholds of 26 or greater for three frequencies, and his speech recognition scores are higher than 94 percent.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a shell fragment wound to the neck have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

2.  The criteria for service connection for residuals of a shell fragment wound to the lower back have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of a disease or injury, and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Residuals of Shell Fragment Wounds to the Neck and Lower Back

The Veteran's July 2006 claim reflects that he seeks service connection for "shagmetal" wounds to the neck and lower back.  For the reasons that follow, the Board finds that service connection for these issues is not warranted.  

In reviewing the Veteran's service treatment and service personnel records, the Board can find no evidence that the Veteran suffered shell fragment wounds to his neck or lower back.  The Veteran's service personnel records confirm that in February 1968, the Veteran was thrown from a vehicle in a convoy when it hit a mine.  Being a medic, the Veteran attended to his fellow soldiers who were wounded in that accident.  For his actions, he was awarded the Army Commendation Medal and the Purple Heart.  

There is, however, no record of what injuries the Veteran suffered in that 1968 incident.  Though the Veteran seemingly relates his claimed shell fragment wounds of the neck and back to this attack, there is no record that he suffered such injuries.  Indeed, though he stated in his March 1970 report of medical history at separation that he suffered from back pain after this 1968 incident, the Veteran did not mention suffering a shell fragment wound to his neck or back.  His March 1970 separation examination is similarly silent as to any reports of his suffering shell fragment wounds to the neck or lower back.  

Given the circumstances of the Veteran's 1968 attack, his lay statements regarding that attack could serve as satisfactory evidence that he suffered shell fragment wounds to his neck and back.  See 38 C.F.R. § 3.304(d) (satisfactory lay evidence that an injury was incurred in combat may accepted as sufficient proof of service connection of that injury).  The Veteran's statements, however, belie his claims.  In an August 2006 letter to the RO, the Veteran stated that he sustained "wounds to his neck, shoulder, back, and leg" during that 1968 attack, but he did not describe what those wounds were.  In his February 2007 examination, the Veteran informed the examiner that he did not suffer shrapnel wounds to his neck or lower back.  

Given the facts that the Veteran's service treatment records are silent for his suffering shell fragment wounds to the neck and lower back and that the Veteran stated in his February 2007 examination that he did not suffer such wounds, the Board finds that the Veteran did not suffer shell fragment wounds to the neck or lower back in his active service.  

With no evidence that the Veteran suffered a shell fragment wound to his neck or lower back in service, the results of the Veteran's February 2007 VA examination that found he suffered from no residuals are not surprising.  As mentioned above, the Veteran informed the examiner that he did not have a shrapnel wound to his neck or lower back.  The examiner accordingly found no residuals of any such wounds to his neck or lower back.  

The February 2007 VA examination did find that the Veteran suffered from pain and decreased range of motion in both his neck and his lower back, and the examiner diagnosed the Veteran as suffering from cervical and lumbosacral strains.  As the Veteran's service treatment records show complaints of back pain and as the Veteran relates these current injuries to his February 1968 in service incident, the Board finds that the issues of service connection for these conditions have been raised by the record.  The Board has thus referred them to the RO for adjudication.

That being said, the Board must decide the issues actually before it; the issues before the Board at this moment are not entitlement to service connection for neck and back conditions in general, but rather the specific claims of entitlement to service connection for residuals of shell fragment wounds to the neck and lower back.  See, e.g., Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) ("Claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.").  As there is no evidence that the Veteran suffered shell fragment wounds to his neck and lower back in service, and as there is no evidence that the Veteran suffers from residuals of such shell fragment wounds, the Board must conclude that the criteria for service connection for these issues have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss, stating both that he is currently suffering from bilateral hearing loss and that this hearing loss is causally related to his active service.  As the probative medical evidence of record reflects that the Veteran's hearing has not deteriorated to a point considered disabling by VA, however, his claim must be denied.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Bilateral hearing loss is also a disability that is presumed to have been incurred in service, if evidence shows that it became manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 1131, 1137 38 C.F.R. §§ 3.307(a), 3.309(a).  Thus, if the Veteran shows that his hearing deteriorated to a compensable rate within a year of service, then he may be service connected as if his hearing had deteriorated while he was on active service.  

Here, the Board concedes that the Veteran would have been exposed to acoustic trauma while on active service.  The Veteran's DD-214 reflects that his Military Occupational Specialty was medical specialist.  He served in the Vietnam War, including service with a Howitzer battalion.  Given this service, the Veteran would undoubtedly have been exposed to loud noises, and the Board thus concedes that the Veteran would have been exposed to acoustic trauma.

Despite this in-service exposure, medical evidence indicates that the Veteran's hearing has not deteriorated to a point to be considered disabling under VA regulations.  The Veteran underwent a VA audio examination in February 2007.  
On an authorized audiological evaluation performed at that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
15
15
LEFT
15
20
20
20
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left.  

The level of hearing in the Veteran's ears does not meet the criteria to be considered a disability under VA regulations.  Again, to be considered disabling, the Veteran's hearing loss would have to have an auditory threshold of 40 decibels or greater at one tested frequency, have thresholds of 26 decibels or greater at three frequencies, or have speech recognition of less than 94 percent.  As reflected by the results of the audiometric examination above, the Veteran meets none of these criteria.

As the Veteran's bilateral hearing loss does not meet the criteria to be considered a disability under VA regulations, the Board concludes that service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385.

Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in August 2006 and October 2006 - prior to the initial RO decision in this matter - that addressed the notice elements.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  The Veteran was afforded a VA compensation and pension examination germane to each of his claims on appeal.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for residuals of a shell fragment wound to the neck is denied.

Service connection for residuals of a shell fragment wound to the lower back is denied.

Service connection for bilateral hearing loss is denied.  


REMAND

The Veteran also seeks service connection for a throat condition.  Not having adequate information to decide the Veteran's claim, the Board shall remand this issue for further development.  

It appears that the Veteran had surgery on his throat in 2002.  An October 2005 VA record notes that the Veteran had a "singers nodule" removed in August and November of 2002.  In the Veteran's May 2007 VA examination, he stated that he suffered from hoarseness and shortness of breath since 1968.  

The Board also notes that the Veteran had complaints of and treatment for respiratory problems during his active service.  Further, as the Veteran served in the Republic of Vietnam, it is presumed that he was exposed to herbicide agents while there.  38 C.F.R. § 3.307(a)(6).  

The problems with this claim are numerous.  First, the Board notes that though the Veteran mentioned in an August 2006 letter that this surgery was performed by a Dr. Cannon in Boone, North Carolina, the Veteran did not provide records from this surgery, nor did he provide VA with a release to obtain these records.  Thus, upon remand, the RO/AMC should seek (with the Veteran's assistance) to obtain these records.

Next, in the Veteran's May 2007 examination, the examiner stated that he could not provide a diagnosis as to what condition the Veteran may currently suffer from without more extensive testing or without access to the Veteran's medical records.  Given the Veteran's in-service treatment for respiratory issues and the fact that respiratory cancers are included among the diseases subject to presumptive service connection based on herbicide exposure, having a clear diagnosis of what condition the Veteran currently or has suffered from is essential.  See 38 C.F.R. § 3.309(e).  Thus, after the development ordered above, the Veteran should undergo a new examination to determine the nature and etiology of any throat condition from which he now or has in the past suffered.

Finally, the Board notes that, since the examiner did not diagnose the Veteran as suffering from any particular condition, he necessarily did not offer an opinion as to the etiology of the Veteran's claimed throat condition.  Concurrent with the ordered examination, such an opinion should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, appropriate attempts should be made to obtain copies of the records of the Veteran's treatment from Dr. Cannon in Boone, North Carolina.  If supplied a waiver from the Veteran, the RO/AMC should contact that doctor directly in an attempt to obtain these outstanding records.  

2.  The RO/AMC should ask the Veteran whether he has received any pertinent treatment since 2006, and if so, appropriate attempts to obtain copies of the records of such treatment should be undertaken.  

3.  After this development has been completed, the Veteran should be scheduled for a VA examination before an examiner with the appropriate expertise to determine the current nature and etiology of his claimed throat condition.  

The examiner should be provided the claims file, and it should be noted in the report the examiner provides that the file was reviewed.  The examiner must also acknowledge and discuss the competent statements of the Veteran as to the continuity of symptomatology of his throat condition since service.  All indicated studies should be conducted.

The examiner is then asked to state whether the Veteran currently suffers from a throat condition, or whether he has in the past suffered from such a condition that required surgery.  The examiner is asked to provide an opinion as to the etiology of any found condition, stating whether it is at least as likely as not (i.e. at least a 50 percent probability) that the Veteran's current disability had its onset in, or is otherwise causally related to his active service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  The RO/AMC shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


